Opinion by
Kincheloe, J.
The sample is a piece of linen about 28 -by 35 inches; across the center of which is woven in white letters on a blue background “Stable Rubber.” It appeared that 8 pieces of rubber are placed on the merchandise after importation by means of an adhesive. There was testimony that the merchandise is placed on the horse’s back under the saddle for the purpose of preventing the saddle from sliding and that it is not used for rubbing or washing or drying or cleaning a horse. Abstract 51236 distinguished. The claim at 40 percent under paragraph 1023 was therefore sustained.